Opinion issued December 20, 2007








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00936-CV
____________

DAPHNA HOTCHKISS, MARK NEAL, AND JAMIE NEAL, Appellants

V.

TIM ALFORD AND MELINDA ALFORD, Appellees




On Appeal from the 344th District Court
Chambers County, Texas
Trial Court Cause No. 20002




MEMORANDUM  OPINION
          On November 9, 2007, upon the parties’ agreed motion, this Court ordered the
appeal abated and the cause referred to mediation.  On December 13, 2007, the parties
advised that their mediation has resulted in settlement, and they thus jointly moved
to set aside the trial court’s judgment and to remand the cause for entry of a take-nothing judgment, citing Texas Rule of Appellate Procedure 42.1(a)(2)(B).  See Tex.
R. App. P. 42.1(a)(2)(B).  No opinion has yet issued in this cause.
          Accordingly, the appellate cause is reinstated.  The hereinreferenced joint
motion is granted.  Pursuant to that motion, the Court sets aside the judgment of the
court below, without regard to the merits, and remands the cause for the trial court
to render a take-nothing judgment, in accordance with the parties’ agreement.  See id.
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.